400 F.2d 887
James PICARD, Appellant,v.J. Wayne ALLGOOD, Warden, Louisiana State Penitentiary, Appellee.
No. 25730.
United States Court of Appeals Fifth Circuit.
October 3, 1968.

James Picard, pro se.
Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La. for appellee.
Before RIVES and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM:


1
This is an appeal from a denial of a petition for writ of habeas corpus.


2
Appellant was convicted in the Criminal District Court for the State of Louisiana for possession of narcotics after entry of a plea of guilty on the advice of appointed counsel.


3
The contentions on appeal are that appellant was arrested without probable cause, that the evidence against him was the result of an invalid search and seizure and that his guilty plea was coerced.


4
An evidentiary hearing was conducted and the District Court found that the appellant's plea of guilty was voluntarily made. The record supports this finding. This being so, the District Court correctly applied the well-settled rule that a voluntary plea of guilty is an admission of all elements of the offense charged and is a waiver of all non-jurisdictional defects in the prior proceeding. Busby v. Holman, 5 Cir. 1966, 356 F.2d 75; Cooper v. Holman, 5 Cir. 1966, 356 F.2d 82; Phillips v. United States, 5 Cir. 1963, 318 F.2d 17.


5
The judgment of the District Court is affirmed.